Citation Nr: 1713881	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis (low back disability).

2. Entitlement to service connection for ischemic heart disease (IHD) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1964 to October 1968.  He received multiple decorations, including the Silver Star, which is indicative of combat as discussed below.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a central office hearing in his August 2012 VA Form 9. However, the record indicated that the Veteran called VA to cancel his hearing. The Veteran's hearing request, therefore, is deemed withdrawn. See 38 C.F.R. § 20.702 (d); 20.704(d) (2016).

In June 2016, the Board reopened the Veteran's claim for service connection for low back disability, and remanded the claims for service connection for low back disability and IHD for further evidentiary development. The AOJ continued the previous denial in an August 2016 supplemental statement of the case (SSOC). The Veteran's claims are now ready for appellate review.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's current low back disability is related to an in-service combat injury.

2.  The weight of the competent, persuasive evidence establishes that the Veteran does not currently have, and at no point pertinent to this appeal has had, ischemic heart disease.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left lateral disc herniation, L4-5, with degenerative changes and spinal stenosis, are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for ischemic heart disease, claimed as due to exposure to an herbicide agent (Agent Orange), are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in April 2010, prior to the initial March 2011 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records, including Social Security Administration (SSA) records, have been obtained.

Pursuant to the June 2016 Board remand, the Veteran's claimed disabilities were evaluated in August 2016. The examination reports have been reviewed and, for the reasons below, found to be adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Consequently, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service incurrence arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d)  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition (e.g., heart disorder, arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Certain chronic diseases (e.g., heart disorder, arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2016). 
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307(a)(6). If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309(e). In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era. Thus, his exposure to Agent Orange is presumed. Id.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309 (e) (2016). Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for, among other diseases, IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass suergery; and stable, unstable, and Prinzmetal's angina). VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608  (2002).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). When the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94   (2013) (considering the application of McClain on a diagnosis predating the filing of a claim). The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance." Id. at 294.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A.  Low back

The Veteran claims that he has a current low back disability related to service. Specifically, he asserts that he suffered a low back injury in 1966 when he was hit in the hip and knocked down by the recoil of a howitzer in Vietnam. See, e.g., October 1989 VA examination report. He also posits that his low back disability resulted from cumulative trauma from military duties, including carrying heavy gear and jumping out of helicopters. See, e.g., August 2016 VA examination report.

Service treatment records (STRs) do not reflect any low back complaints or treatment. On September 1968 separation examination, clinical examination of the spine was normal. His DD 214 shows that the Veteran, a field artillery battery man, the receipt of Presidential Unit Citation, Vietnam Service Medal with silver star and bronze star, and Republic of Vietnam unit citation gallantry cross color among other decorations.  The Silver Star is evidence of combat participation. VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  

Following service, the first documented complaint of low back pain is shown in June 1987. The Veteran reported a 20 year history of back pain with occasional right leg sciatica, usually relieved by rest. For the previous few months, he had increasing low back pain with radiation across his back, groin, and down his right leg into his foot. He had been lying flat on his back for 10 days and taking Motrin. The examiner assessed questionable sciatica. A CT scan showed mild left lateral disc herniation at the L4-L5 interspace.

In March 1988, the Veteran submitted a claim for SSA benefits. During a May 1988 physical medical consultation in connection with his claim, the Veteran reported several back injuries while he was in Vietnam and while working for the New Mexico Highway Department. He finally stopped working in January of 1987 because of continued back pain. His back pain radiated to his right lower extremity. A September 1988 SSA Decision granted disability benefits for a primary diagnosis of herniated nucleus pulposus (L4-5).

In June 1989, the Veteran submitted a claim for service connection for back injury. He noted that the back injury occurred in 1966, and that he was treated by a corpsman at the fire base. He reported post-service treatment at the VA Hospital in Tucson, Arizona since June 1987.

On October 1989 VA spine examination, the Veteran complained of severe low back pain. He stated that an injury that could have led to his back pain was when he was hit in the hip and knocked down by the recoil of a howitzer in Vietnam. He was never hospitalized for his back in Vietnam, but was given pain pills and medical alcohol by the medics to relieve the pain. He stated his back got worse in 1970-71 and he saw a chiropractor. He put on hot packs, etc., and had some radiation to his legs at that time. He stated his back was getting worse. The examiner assessed herniated disc, lumbosacral spine, by history, and spinal stenosis.

In his May 1990 Formal Appeal (VA Form 9), the Veteran reported that he was injured several times during two tours of duty in Vietnam. He was medically evacuated from Vietnam in 1966, due to injuries. His separation examination was conducted by a corpsman that was hasty and crude, and when he complained of back pain, he was given medicine for kidney infection and hook worms. Following service, he was treated by a variety of chiropractors in the early 1970s in Clovis and Portales, New Mexico.

During a May 1990 Civil Service Retirement Examination, the examiner noted a 20 year history of low back pain with radicular symptoms diagnosed in 1987 as due to a herniated nucleus pulposus. He has had no surgeries. The Veteran reported that his pain was constant, worse with bad weather and standing long periods, improved with lying and heat treatment. The pain radiated down his right leg and was associated with constant numbness. In his previous occupation he was a drug enforcement agent for Civil Service requiring much physical activity. The Veteran's physical examination was consistent with a history of herniated nucleus pulposus with definite signs of radicular involvement. 

During July 1990 RO hearing, the Veteran reported that he was medically evacuated around February 1966 following a mortar attack. He was treated for his ears and for pinpoint shrapnel in the right hip for at least 2 months. He denied receiving treatment for the back, other than pills from the corpsman. After service, he reported seeking chiropractic care and physical therapy in 1972, however, the records had been since destroyed. He also reported treatment around 1980, when he was told that he had strained his back due to wearing a pistol for work.

Thereafter, VA treatment records reflect low back pain since December 1998.

A June 2014 x-ray showed degenerative changes throughout lumbar spine, considered moderate to moderate-marked in degree at the L5-S1 level.

On August 2016 VA examination, the Veteran reported that he developed back pain during active duty attributed to cumulative trauma from military duties, including carrying heavy gear and jumping out of helicopters. Once while serving in Vietnam he was knocked down when his cannon recoiled. He was treated by the corpsman.  Over the years his back pain got worse. He was treated for degenerative disc disease. He has been treated with physical therapy, heat, and medications.  He currently has daily pain at a severity of 6 to 8 out of 10 in his mid and low back.  

Following physical examination of the Veteran, including x-ray testing, the examiner diagnosed degenerative disc disease and degenerative joint disease of the thoracolumbar spine. The examining physician rendered a negative etiological opinion, and provided the following rationale: thorough review of the STRs shows no treatment for back condition during active duty. Available post service records document progressively worsening back condition, however this documentation does not show back condition occurred immediately post service, but instead occurred at least 15 years post service. Although he reports cumulative trauma in the military from jumping out of helicopters, it would be unusual for injuries that occurred during service to remain asymptomatic for an extended period of time.  Therefore it is more likely that his back condition has its origin from post-service activities as well as the aging process.

Based on the foregoing, the Board finds that service connection for low back disability is warranted.

While there is no evidence in the STRs of in-service low back injury, because the Veteran engaged in combat with the enemy, such evidence is not required, either for the Board or for a VA examiner.  The purpose of the combat presumption is to relieve veterans of the burden of assembling such records, given that they typically do not survive combat.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).  The Veteran's in-service back injury from recoil of a howitzer in Vietnam, carrying heavy gear, and jumping out of helicopters, has therefore been established.  Moreover, the fact that the claimed cause of the Veteran's current low back disability -- recoil of a howitzer in Vietnam, carrying heavy gear, and jumping out of helicopters -- is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Here, the Veteran's testimony has been remarkably consistent throughout the history of the case.  Most significantly, in the first medical treatment records after service in June 1987, the Veteran reported a 20 year history of back pain with occasional right leg sciatica, usually relieved by rest.  That places the beginning of the Veteran's back pain precisely during his Vietnam service.  This evidence is particularly probative because it was made to a health care provider for purposes of treatment.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

The only other evidence regarding a nexus between the Veteran's low back disability and service is the opinion of the August 2016 VA examiner, which concluded that the Veteran's low back disability was less likely than not related to the Veteran's military service.  This opinion is flawed for multiple reasons.  First, the VA examiner relied in part on the absence of evidence of a back injury in the STRs.  As noted, given the Veteran's combat status, such absence is not relevant to a medical determination as to the etiology of the current back disability because the combat statute and regulation require that the Veteran's lay statements be taken as sufficient proof of service incurrence.  Moreover, the VA examiner also focused on the absence of documentation of back symptoms until many years after service.  However, the absence of medical evidence of back symptoms is not a basis for concluding that there were no back symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In fact, the Veteran's statements to health care providers indicating continuity of back symptoms since service is competent and credible.  The Veteran also offered competent and credible testimony that he did complain of back pain at separation but it was not recorded.  The August 2016 VA examiner's opinion is therefore of little, if any probative weight.

The Board is thus left with evidence of current disability, in service back injury, and continuity of back symptomatology.  As indicated in Reeves, a combat veteran's testimony is relevant evidence as to incurrence of a disability in service.  Given the evidence at this point, a remand for another VA opinion on this question could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The evidence is thus approximately evenly balanced as to whether the Veteran's current low back disability is related to his in-service combat injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d at 1337 ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").

B. Ischemic Heart Disease

The Veteran contends that he has ischemic heart disease (IHD) as a result of his exposure to Agent Orange while stationed in Vietnam. See, e.g., April 2010 claim.

Turning to the pertinent evidence of record, on November 2010 VA examination, the examiner noted previous diagnoses of congestive cardiomyopathy and left bundle branch block (LBBB) in 2005. The Veteran took the following prescribed medications: hydrochlorothiazide (25 mg), Losartan (50 mg), and simvastatin (20 mg). There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or automatic implantable cardioverter defibrillator. The Veteran did not have congestive heart failure. The Veteran reported symptoms of dyspnea. The examiner found METS level of 5 to 7, consistent with activities such as golfing, mowing lawn, heavy yard work. A March 2009 left ventricular ejection fraction (LVEF) was 45 percent. There was no evidence of cardiac hypertrophy or dilatation. The examiner opined that the Veteran did not have IHD.

Treatment records dated November 2010 and January 2011 noted that the Veteran was prescribed a blood pressure medication (Cozaar). Cardiovascular examination was negative for chest pain, palpitations, tachycardia, orthopnea, and edema. Past medical history positive for coronary artery disease. Current problems include fatigue, hyperlipidemia, and hypertension. 

On December 2012 VA examination, the examiner noted no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, automatic implantable cardioverter defibrillator, or congestive heart failure. The Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity. There was no evidence of cardiac hypertrophy by EKG (electrocardiogram). LVEF was 50 percent. The examiner reviewed an October 2003 document where the Veteran reported chest pain the day before that lasted 2 minutes and resolved with rest with no recurrence. The examiner found there were no further entries or reported episodes of chest pain or angina and no cardiac work up was ever located. The diagnosis of angina was never formally made using standard diagnostic studies or cardiac evaluation. In addition, the Veteran denied angina, chest pain or any other cardiac symptoms currently or in the recent past. The Veteran no longer needs antihypertensive medications due to implementation of healthy lifestyle changes which include: healthy diet, weight loss and running every day for exercise. There is no evidence for IHD or angina.

A June 2013 letter from the Veteran's treating cardiologist noted that the Veteran was seen for a 3-year followup regarding history of cardiomyopathy and abnormal EKG. He reported having right-sided chest pain aggravated by movement or inspiration. It occurred after he was kicked in the chest by a cow. The pain was nonexertional. Cardiac review of systems was otherwise negative. Heart rate was normal. There were no carotid bruits. Cardiac auscultation was normal. There was no pretibial edema. A 12-lead EKG was unchanged with sinus rhythm. Occasional PAC (premature atrial contractions) and LBBB. Echocardiogram shows new onset mild mitral regurgitation. Left ventricular function remained normal. LVEF was estimated at 50 to 55 percent. The Veteran was reassured that his ventricular function has remained quite normal and that he has only mild mitral regurgitation. His chest pain was clearly noncardiac in origin (normal angiogram in 2007).

In May 2014, the Veteran presented on several occasions with complaints of severe left-sided chest pain.  Notes included the following.  During acute spells, the Veteran was very dizzy. He has diagnoses of hypertension and hyperlipidemia. Cardiovascular examination was normal. Probably has intercostal neuralgia or herpetic neuralgia; doubts coronary etiology. Veteran had normal angiogram in 2007 and all risk factors are well controlled.  A stress echocardiogram was negative for ischemia. There was no evidence of fixed coronary artery disease.

In July 2014, the Veteran presented with chest pain and upper back pain. Precordial chest pain was noted. He started on antibiotics two days previously. He had a nuclear stress test which was normal. Pain was more so when he takes deep breath or coughed. A bone scan showed multiple rib fractures on both sides, accounting for his pain. Cardiovascular examination revealed normal rate, regular rhythm, normal S1 and S2 with no S3/S4 gallop, rubs or clicks, no edema. The examiner assessed precordial chest pain, most probably secondary to multiple fractures.

A September 2014 employment physical noted that the Veteran suffered a work-related injury and fall in May 2014, and that he subsequently had extensive cardiac and musculoskeletal workup done. He still had pain. He also reported interscapular pain ever since his chest wall pain started. Past medical history included coronary artery disease, hyperlipidemia. Cardiac catheritization was last done 2007 with normal results. Current problems included coronary artery disease. The examiner found that the Veteran had posttraumatic musculoskeletal pain. When he started working in first week of May, he was opening heavy doors as well as frequently going up and down the stairs. His pain was quite severe in second week of May and initially we thought it may be cardiac, however cardiac workup was negative. Subsequently he underwent CT of the chest, x-rays as well as radioisotope study. All the studies have shown that the Veteran had multiple rib fractures on the right side from 5th to 8th ribs and on the left side fourth as well as 9th ribs. The Veteran has not been working since then. His condition has not much changed, perhaps because of multiple deep fractures and his age.

On August 2016 VA examination, the Veteran reported having intermittent chest pain since the 1990s. He had been treated for hyperlipidemia and hypertension for years. In 2007 he had severe chest pain and was medically evacuated to Tucson Medical Center. He underwent cardiac catheterization which was negative for coronary artery disease. He stated that he has continued to have intermittent chest pain since that time. He is followed by a cardiologist in Tucson. He last had a nuclear stress test in 2014 which was negative for coronary artery disease. The examiner noted that the EKG was abnormal with LBBB. The etiology of LBBB is unknown, but it does not constitute a diagnosis of coronary artery disease. The examiner noted no history of myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, an infectious cardiac condition, pericardial adhesions, or procedures for a heart condition. Physical examination revealed regular rhythm. Point of maximal impact was not palpable. Heart sounds were normal. There was no jugular-venous distension. Auscultation of the lungs was clear. Peripheral pulses were normal. There was no peripheral edema. Diagnostic testing did not show cardiac hypertrophy or cardiac dilatation. Echocardiogram showed LVEF of 50 to 55 percent. Wall motion and thickness was normal. The Veteran reported chest pain with strenuous exertion; however, the chest pain description was not consistent with a diagnosis of angina. Results of interview-based METs test showed METs level of 7 to 10, found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging. 

The examiner opined that the Veteran does not have a diagnosis of IHD/coronary artery disease. Testing including echocardiogram, nuclear stress testing and cardiac catheterization have all failed to show evidence of ischemic heart disease/coronary artery disease. Review of medical records shows that the Veteran was evaluated on multiple occasions for atypical chest pain. All tests to date have been negative for coronary artery disease. In 2014 his primary care physician wrote a letter indicating that his chest pain was atypical in nature and was most likely due to rib fractures that were seen on bone scan. In the absence of a current diagnosis of ischemic heart disease/coronary artery disease, it is therefore less likely as not that the Veteran has a diagnosis of IHD due to herbicide exposure.

Based on a review of the evidence, the Board concludes that service connection for IHD is not warranted. Although the Veteran was exposed to herbicides in service and IHD is presumptively related to herbicide exposure, such disorder, or any other heart disorder, has not been shown at any time "sufficiently proximate to the filing of" his claim for service connection. See Romanowsky, 26 Vet. App. at 293-94. The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131. See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

The Veteran is competent to report having cardiac symptomatology. However, notwithstanding the Veteran's contentions, the evidence of record does not show that he has been diagnosed with IHD or any other heart disorder at any time during the appeal period or sufficiently proximate to the filing of his claim for service connection. The Veteran was afforded several VA examinations, yet no ischemic heart disease was diagnosed. Moreover, the August 2016 VA examiner opined that, based on a review of the evidence of record prior to the claim, the Veteran had not previously had a diagnosis of ischemic heart disease. As the VA examiners interviewed and examined the Veteran, as well as reviewed his records including those referencing coronary artery disease and other types of IHD, the Board accords the examination reports great probative value in showing that the Veteran had not had IHD during the pendency of his claim or sufficiently proximate to the filing of his claim.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of ischemic heart disease falls outside the realm of common knowledge of a lay person. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's own assertions as to diagnosis are therefore not competent.

In sum, at no time proximate to the Veteran's claim for service connection for IHD in April 2010 has such disorder been shown. See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for IHD. As the preponderance of the evidence is against the claim for service connection for IHD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. See 38 U.S.C.A §5107 (West 2014).










ORDER

Entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis is granted.

Entitlement to service connection for IHD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


